

	

		II

		109th CONGRESS

		2d Session

		S. 2563

		IN THE SENATE OF THE UNITED

		  STATES

		

			April 6, 2006

			Mr. Cochran (for

			 himself, Mr. Enzi, and

			 Mr. Talent) introduced the following

			 bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend title XVIII of the Social Security

		  Act to require prompt payment to pharmacies under part D, to restrict pharmacy

		  co-branding on prescription drug cards issued under such part, and to provide

		  guidelines for Medication Therapy Management Services programs offered by

		  prescription drug plans and MA–PD plans under such part.

	

	

		1.Short titleThis Act may be cited as the

			 Pharmacist Access and Recognition in

			 Medicare (PhARM) Act of 2006.

		2.Prompt payment by

			 prescription drug plans and MA–PD plans under part D

			(a)Prompt payment

			 by prescription drug plansSection 1860D–12(b) of the Social Security

			 Act (42 U.S.C. 1395w–112(b)) is amended by adding at the end the following new

			 paragraph:

				

					(4)Prompt payment

				of clean claims

						(A)Prompt

				payment

							(i)In

				generalEach contract entered

				into with a PDP sponsor under this section with respect to a prescription drug

				plan offered by such sponsor shall provide that payment shall be issued,

				mailed, or otherwise transmitted with respect to all clean claims submitted

				under this part within the applicable number of calendar days after the date on

				which the claim is received.

							(ii)Clean claim

				definedIn this paragraph,

				the term clean claim means a claim that has no apparent defect or

				impropriety (including any lack of any required substantiating documentation)

				or particular circumstance requiring special treatment that prevents timely

				payment from being made on the claim under this part.

							(B)Applicable

				number of calendar days definedIn this paragraph, the term

				applicable number of calendar days means—

							(i)with respect to claims submitted

				electronically, 14 days; and

							(ii)with respect to claims submitted otherwise,

				30 days.

							(C)Interest

				paymentIf payment is not

				issued, mailed, or otherwise transmitted within the applicable number of

				calendar days (as defined in subparagraph (B)) after a clean claim is received,

				interest shall be paid at a rate used for purposes of section 3902(a) of title

				31, United States Code (relating to interest penalties for failure to make

				prompt payments), for the period beginning on the day after the required

				payment date and ending on the date on which payment is made.

						(D)Procedures

				involving claims

							(i)In

				generalA contract entered

				into with a PDP sponsor under this section with respect to a prescription drug

				plan offered by such sponsor shall provide that, not later than 10 days after

				the date on which a clean claim is submitted, the PDP sponsor shall provide the

				claimant with a notice that acknowledges receipt of the claim by such sponsor.

				Such notice shall be considered to have been provided on the date on which the

				notice is mailed or electronically transferred.

							(ii)Claim deemed

				to be cleanA claim is deemed

				to be a clean claim if the PDP sponsor involved does not provide notice to the

				claimant of any deficiency in the claim within 10 days of the date on which the

				claim is submitted.

							(iii)Claim

				determined to not be a clean claim

								(I)In

				generalIf a PDP sponsor

				determines that a submitted claim is not a clean claim, the PDP sponsor shall,

				not later than the end of the period described in clause (ii), notify the

				claimant of such determination. Such notification shall specify all defects or

				improprieties in the claim and shall list all additional information or

				documents necessary for the proper processing and payment of the claim.

								(II)Determination

				after submission of additional informationA claim is deemed to be a clean claim under

				this paragraph if the PDP sponsor involved does not provide notice to the

				claimant of any defect or impropriety in the claim within 10 days of the date

				on which additional information is received under subclause (I).

								(III)Payment of

				clean portion of a claimA

				PDP sponsor shall pay any portion of a claim that would be a clean claim but

				for a defect or impropriety in a separate portion of the claim in accordance

				with subparagraph (A).

								(iv)Obligation to

				payA claim submitted to a

				PDP sponsor that is not paid or contested by the provider within the applicable

				number of days (as defined in subparagraph (B)) shall be deemed to be a clean

				claim and shall be paid by the PDP sponsor in accordance with subparagraph

				(A).

							(v)Date of payment

				of claimPayment of a clean

				claim under such subparagraph is considered to have been made on the date on

				which full payment is received by the provider.

							(E)Electronic

				transfer of fundsA PDP

				sponsor shall pay all clean claims submitted electronically by electronic

				transfer of

				funds.

						.

			(b)Prompt payment

			 by MA–PD PlansSection

			 1857(f) of the Social Security Act (42 U.S.C. 1395w–27(f)) is amended by adding

			 at the end the following new paragraph:

				

					(3)Incorporation

				of certain prescription drug plan contract requirementsThe provisions of section 1860D–12(b)(4)

				shall apply to contracts with a Medicare Advantage organization in the same

				manner as they apply to contracts with a PDP sponsor offering a prescription

				drug plan under part

				D.

					.

			(c)Effective

			 dateThe amendments made by

			 this section shall apply to contracts entered into or renewed on or after the

			 date that is 90 days after the date of the enactment of this Act.

			3.Restriction on

			 pharmacy co-branding on medicare prescription drug cards issued by prescription

			 drug plans and MA–PD Plans

			(a)In

			 generalSection 1860D–4 of

			 the Social Security Act (42 U.S.C. 1395w–104) is amended—

				(1)in subsection (b)(2)(A), by striking

			 The PDP sponsor and inserting Subject to subsection (l),

			 the PDP sponsor; and

				(2)by adding at the end the following new

			 subsection:

					

						(l)Co-branding

				prohibitedA card that is

				issued under subsection (b)(2)(A) for use under a prescription drug plan

				offered by a PDP sponsor shall not display the name, brand, or trademark of any

				pharmacy.

						.

				(b)Effective

			 dateThe amendments made by

			 this section shall apply to cards distributed on or after the date that is 90

			 days after the date of enactment of this Act.

			4.Provision of

			 Medication Therapy Management Services under part D

			(a)Provision of

			 Medication Therapy Management Services under part D

				(1)In

			 generalSection 1860D–4(c)(2)

			 of the Social Security Act (42 U.S.C.1395w–104(c)(2)) is amended—

					(A)in subparagraph (A)—

						(i)in clause (i)—

							(I)by inserting or other health care

			 provider with advanced training in medication management after

			 furnished by a pharmacist; and

							(II)by striking targeted beneficiaries

			 described in clause (ii) and inserting targeted beneficiaries

			 specified under clause (ii)

							(ii)by striking clause (ii) and inserting the

			 following:

							

								(ii)Targeted

				beneficiariesThe Secretary

				shall specify the population of part D eligible individuals appropriate for

				services under a medication therapy management program based on the following

				characteristics:

									(I)Having a disease state in which

				evidence-based medicine has demonstrated the benefit of medication therapy

				management intervention based on objective outcome measures.

									(II)Taking multiple covered part D drugs or

				having a disease state in which a complex combination medication regimen is

				utilized.

									(III)Being identified as likely to incur annual

				costs for covered part D drugs that exceed a level specified by the Secretary

				or where acute or chronic decompensation of disease would likely increase

				expenditures under the Federal Hospital Insurance Trust Fund or the Federal

				Supplementary Medical Insurance Trust Fund under sections 1817 and 1841,

				respectively, such as through the requirement of emergency care or acute

				hospitalization.

									;

						(B)by striking subparagraph (B) and inserting

			 the following:

						

							(B)Elements

								(i)Minimum defined

				package of servicesThe

				Secretary shall specify a minimum defined package of medication therapy

				management services that shall be provided to each enrollee. Such package shall

				be based on the following considerations:

									(I)Performing necessary assessments of the

				health status of each enrollee.

									(II)Providing medication therapy review to

				identify, resolve, and prevent medication-related problems, including adverse

				events.

									(III)Increasing enrollee understanding to

				promote the appropriate use of medications by enrollees and to reduce the risk

				of potential adverse events associated with medications, through beneficiary

				and family education, counseling, and other appropriate means.

									(IV)Increasing enrollee adherence with

				prescription medication regimens through medication refill reminders, special

				packaging, and other compliance programs and other appropriate means.

									(V)Promoting detection of adverse drug events

				and patterns of overuse and underuse of prescription drugs.

									(VI)Developing a medication action plan which

				may alter the medication regimen, when permitted by the State licensing

				authority. This information should be provided to, or accessible by, the

				primary health care provider of the enrollee.

									(VII)Monitoring and evaluating the response to

				therapy and evaluating the safety and effectiveness of the therapy, which may

				include laboratory assessment.

									(VIII)Providing disease-specific medication

				therapy management services when appropriate.

									(IX)Coordinating and integrating medication

				therapy management services within the broader scope of health care management

				services being provided to each enrollee.

									(ii)Delivery of

				services

									(I)Personal

				deliveryTo the extent

				feasible, face-to-face interaction shall be the preferred method of delivery of

				medication therapy management services.

									(II)IndividualizedSuch services shall be patient-specific and

				individualized and shall be provided directly to the patient by a pharmacist or

				other health care provider with advanced training in medication

				management.

									(III)Distinct from

				other activitiesSuch

				services shall be distinct from any activities related to formulary development

				and use, generalized patient education and information activities, and any

				population-focused quality assurance measures for medication use.

									(iii)Opportunity

				to identify patients in need of medication therapy management

				servicesThe program shall

				provide opportunities for health care providers to identify patients who should

				receive medication therapy management

				services.

								;

					(C)by striking subparagraph (E) and inserting

			 the following:

						

							(E)Pharmacy

				fees

								(i)In

				generalThe PDP sponsor of a

				prescription drug plan shall pay pharmacists and others providing services

				under the medication therapy management program under this paragraph based on

				the time and intensity of services provided to enrollees.

								(ii)Submission

				along with plan informationEach such sponsor shall disclose to the

				Secretary upon request the amount of any such payments and shall submit a

				description of how such payments are calculated along with the information

				submitted under section 1860D–11(b). Such description shall be submitted at the

				same time and in a similar manner to the manner in which the information

				described in paragraph (2) of such section is

				submitted.

								;

				and

					(D)by adding at the end the following new

			 subparagraph:

						

							(F)Pharmacy access

				requirementsThe PDP sponsor

				of a prescription drug plan shall secure the participation in its network of a

				sufficient number of retail pharmacies to assure that enrollees have the option

				of obtaining services under the medication therapy management program under

				this paragraph directly from community-based retail

				pharmacies.

							.

					(2)Effective

			 dateThe amendments made by

			 this subsection shall apply to medication therapy management services provided

			 on or after January 1, 2008.

				(b)Medication

			 therapy management demonstration programSection 1860D–4(c) of the Social Security

			 Act (42 U.S.C.1395w–104(c)) is amended by adding at the end the following new

			 paragraph:

				

					(3)Community-based

				medication therapy management demonstration program

						(A)Establishment

							(i)In

				generalBy not later than

				January 1, 2008, the Secretary shall establish a 2-year demonstration program,

				based on the recommendations of the Best Practices Commission established under

				subparagraph (B), with both PDP sponsors of prescription drug plans and

				Medicare Advantage Organizations offering MA–PD plans, to examine the impact of

				medication therapy management furnished by a pharmacist in a community-based or

				ambulatory-based setting on quality of care, spending under this part, and

				patient health.

							(ii)Sites

								(I)In

				generalSubject to subclause

				(II), the Secretary shall designate not less than 10 PDP sponsors of

				prescription drug plans or Medicare Advantage Organizations offering MA–PD

				plans, none of which provide prescription drug coverage under such plans in the

				same PDP or MA region, respectively, to conduct the demonstration program under

				this paragraph.

								(II)Designation

				consistent with recommendations of best practices commissionThe Secretary shall ensure that the

				designation of sites under subclause (I) is consistent with the recommendations

				of the Best Practices Commission under subparagraph (B)(ii).

								(B)Best practices

				commission

							(i)EstablishmentThe Secretary shall establish a Best

				Practices Commission composed of representatives from pharmacy organizations,

				health care organizations, beneficiary advocates, chronic disease groups, and

				other stakeholders (as determined appropriate by the Secretary) for the purpose

				of developing a best practices model for medication therapy management.

							(ii)RecommendationsThe Commission shall submit to the

				Secretary recommendations on the following:

								(I)The minimum number of enrollees that should

				be included in the demonstration program, and at each demonstration program

				site, to determine the impact of medication therapy management furnished by a

				pharmacist in a community-based setting on quality of care, spending under this

				part, and patient health.

								(II)The number of urban and rural sites that

				should be included in the demonstration program to ensure that prescription

				drug plans and MA–PD plans offered in urban and rural areas are adequately

				represented.

								(III)A best practices model for medication

				therapy management to be implemented under the demonstration program under this

				paragraph.

								(C)Reports

							(i)Interim

				reportNot later than 1 year

				after the commencement of the demonstration program, the Secretary shall submit

				to Congress an interim report on such program.

							(ii)Final

				reportNot later than 6

				months after the completion of the demonstration program, the Secretary shall

				submit to Congress a final report on such program, together with

				recommendations for such legislation and administrative action as the Secretary

				determines appropriate.

							(D)Waiver

				authorityThe Secretary may

				waive such requirements of titles XI and XVIII as may be necessary for the

				purpose of carrying out the demonstration program under this

				paragraph.

						.

			

